DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 8/18/21 have been fully considered but they are not persuasive. The Ichikawa reference still anticipates at least claims 1 and 13 though the rejections have been modified as necessitated by amendment. The Rhein reference is no longer used in any rejection.
Applicant asserts that the title is sufficient to meet the requirements of MPEP 606. The Examiner respectfully disagrees and maintains the position that the instant title is not descriptive as it describes any battery management or control system. A suggestion has been added below.
Applicant’s sole argument directed to the anticipation rejection in view of Ichikawa is found at the bottom of page 11 of the Remarks. Applicant asserts that Ichikawa does not disclose a converter, MCU, and communicator corresponding to one bus bar since Ichikawa corresponds to a plurality of bus bars. This argument contradicts the amended claim language, however, which recites “an adjacent bus bar.” This contradiction is highlighted in the new USC 112 rejections since it is now unclear whether or not the claim is reciting multiple bus bars.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: BATTERY MANAGEMENT APPARATUS AND METHODS INCLUDING A BUS BAR.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 2, 4-6, 8-14, 16, 17, 19, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 1 and 13 recite the broad recitation a bus bar apparatus comprising an adjacent bus bar, and the claim also recites that the bus bar apparatus comprises only a bus bar which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4-6, 8, 9, 11, 13, 14, 16, 17, and 19 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ichikawa (US 2016/0380318 A1).
Regarding claim 1, Ichikawa discloses an apparatus comprising: a conductor 1 structured to electrically connect battery cells 4 included in a battery pack (paragraph 18); and a controller 2 structured to manage the battery pack based on information obtained from the conductor (paragraph 19); wherein the conductor 1 and the controller 2 are implemented on a same substrate 33 (paragraph 25); wherein the controller 21 capable of exchanging information with an adjacent bus bar, wherein the terminal is directly connected to the microcomputer and connector 21 (paragraph 19).
Regarding claim 2, Ichikawa discloses that the conductor 1 is structured to connect the positive electrode 41 of one cell to the negative electrode 42 of another (paragraph 15).
Regarding claims 4-6 and 11, Ichikawa discloses that the controller is structured to measure voltage, temperature, and current (paragraph 19).
Regarding claim 8, Ichikawa discloses wired communication (paragraph 19).
Regarding claim 9, Ichikawa discloses that the controller is in communication with a plurality of bus bars and capable of transmitting information between the components (paragraph 15).
Regarding claim 13, Ichikawa discloses an apparatus comprising: a plurality of conductors 1 structured to electrically connect battery cells 4 included in a battery pack (paragraph 18); and a controller 2 structured to manage the battery pack based on information obtained from the conductor (paragraph 19); wherein the conductors 1 and the controller 2 are implemented on a same substrate 33 (paragraph 25); wherein the controller comprises: a voltage detection terminal (converter) capable of measuring a voltage applied to the conductor; a microcomputer (MCU) capable of calculating current flowing through the conducted based on voltage; and a detection circuit connector 21 capable of exchanging information with an adjacent bus bar, wherein the terminal is directly connected to the microcomputer and connector 21 (paragraph 19).
Regarding claim 14, Ichikawa discloses that the conductors 1 are structured to connect the positive electrode 41 of cells to the negative electrode 42 of other cells (paragraph 15).
Regarding claims 16 and 17, Ichikawa discloses that the controller is structured to measure voltage, temperature, and current (paragraph 19).
Regarding claim 19, Ichikawa discloses wired communication (paragraph 19).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ichikawa as applied to claims 1 and 13 above, respectively, and further in view of Hong (US 2017/0256826 A1).
Ichikawa fails to disclose a printed circuit board. Hong—in an invention for a battery management system including bus bars—discloses the use a PCB near the bus bars so as to simplify connections without the use of wires, leads, or other extend connections (paragraph 59). It would have been obvious to one having ordinary skill in the art at the time of invention to utilize a PCB on the substrate of Ichikawa to produce direct contacts between components in a more space efficient manner as suggested by Hong.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ichikawa as applied to claim 1 above.
Ichikawa disclose a plurality of bus bars and conductors but not additional controllers. Mere duplication is not grounds for patentability, however. See MPEP 2144.04 VI B. It would have been obvious to one having ordinary skill in the art at the time of invention to duplicate the parts of Ichikawa to duplicate their effects and benefits.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMRAN AKRAM whose telephone number is (571)270-3241. The examiner can normally be reached M-F 8a-6p.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/IMRAN AKRAM/Primary Examiner, Art Unit 1725